Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting him of violating section 421 of the Penal Law (misleading advertising). Judgment reversed on the law and the facts, the information dismissed, and the defendant discharged. There is no proof that defendant took part either in the preparation of the advertisement or its insertion in the newspaper, which is the only manner of violating the section charged in the information. Lewis, P. J., Johnston, Adel, Nolan and Wenzel, JJ., concur.